Lake, J.
There is no apparent excuse for bringing this case into this court. The only error alleged, although stated in six different forms, is that the verdict is not supported by the evidence. We have read the testimony as found in the bill of exceptions, and, while it is somewhat conflicting, find that it amply supports the conclusion reached by the jury upon the issue joined.
It must be a clear case of want of proof to justify this court in interfering with the verdict of a jury on the ground here alleged.
Judgment aeeirmed.